DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 29 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/797,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 
Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. Applicant argues that Doan teaches stimulating at 50% of the .
Furthermore, Bayham (US PGPUB 2015/0032181) which was listed as pertinent prior art in the last action teaches trying intensity values of anywhere from 10% - 90% of the perception threshold (e.g. paragraphs 15 and 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 4, 6, 8 – 13, 15, and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan et al. (US PGPUB 2019/0046800 – previously cited) in view of Bayham et al. (US PGPUB 2015/0032181 – previously cited).
Regarding claims 1, 4, 6, 10, 15, and 18, Doan discloses a method, system, and non-transitory, computer-readable medium, comprising: a stimulation generator (e.g. 10) configured to generate and deliver electrical stimulation therapy to a patient via at least one electrode (e.g. 17, Fig. 1 and paragraph 4); and a processor configured to determine a lower electrical stimulation signal to bue used as an electrical stimulation therapy (e.g. paragraphs 212 – 217); and control the stimulation generator to generate the lower intensity stimulation signal (e.g. paragraphs 212 – 217 recite a method of determining a “sweet spot” where paresthesia is not noticeable by the patient.  Pain scores were recorded as described in at least paragraph 212 that would have read on the claimed percentages of the paresthesia threshold).
Doan fails to teach that the lower intensity electrical stimulation signal has a stimulation intensity that is less than or equal to 20% of a paresthesia threshold or perception threshold of a patient, instead stimulating at 50% of the maximum amplitude.  However, where he general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Please see MPEP 2144.05).
Furthermore, Bayham (US PGPUB 2015/0032181) which was listed as pertinent prior art in the last action teaches trying intensity values of anywhere from 10% - 90% of the perception threshold (e.g. paragraphs 15 and 22).  It would have been obvious to one having ordinary skill in the art to modify the percentage as taught by Doan with the percentage as taught by Bayham, since such a modification would provide the predictable results of allowing the user to try different perception thresholds in order to find the optimal workable range where the stimulation is still effective and the user does not feel discomfort from the stimulation.
Regarding claims 2 – 4, 11 – 13, 19, and 20, Doan discloses the first anatomical location is below a T9-10 spinal disc space in a lateral view of the patient and within 2 millimeters of a midline of the spine of the patient (e.g. paragraphs 5, 183, 211 and 212). 
It is noted that Doan discloses implanting proximate of the dura in a patient’s spinal column on the right and left sides of the spinal cord midline.  The dura lies within 2 millimeters of the midline.  Therefore, this reads on the claims.
In the alternative, it would have been obvious to one having ordinary skill in the art to modify the invention as taught by Doan with implanting within 2 millimeters of a midline of the spine, since finding the optimal location would require only routine experimentation by moving the lead along the dura.
claims 8, 9, and 17, Doan discloses the lower intensity electrical stimulation signal has a frequency of about 1000 Hertz and a pulse width of about 90 microseconds (e.g. paragraph 224).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baynham et al. (US PGPUB 2015/0032181 – in IDS) discloses identifying the perception threshold and decreasing amplitude for the sub-threshold stimulation (e.g. paragraph 65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792